Citation Nr: 1703407	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his May 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In June 2010 correspondence, he withdrew that request in favor of a hearing with an RO Decision Review Officer (DRO).  In September 2010, the Veteran appeared for his DRO hearing but opted for an Informal Conference with the DRO.  An Informal Conference Report is of record.

In November 2013, the Board remanded the current issue for further evidentiary development.  In June 2016, it requested a medical expert opinion from a member of the Veterans Health Administration (VHA), which was provided in August 2016.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current erectile dysfunction had its onset in service, is related to service, or was caused or aggravated by his service-connected hypertension or the medications used to treat it.


CONCLUSION OF LAW

The requirements for establishing service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, compliant VCAA notice was provided in July 2009 and August 2009 letters.

The duty to assist the Veteran has also been satisfied.  In that regard, service treatment records (STRs) and post-service treatment records have been associated with the claims file, and the Veteran has participated in an Informal Conference and submitted lay statements and a private medical opinion in support of his claim.  Additionally, in accordance with the Board's November 2013 remand directives, the Veteran was asked to identify any outstanding treatment records, additional VA treatment records were associated with the claims file, an additional VA opinion was obtained, and the claim was readjudicated by the AOJ.  A VHA opinion has also been obtained.  

Regarding the VA examination and opinions currently of record, the Board acknowledges that its remand of this claim and subsequent obtention of a VHA opinion reflect that it found certain aspects of a 2009 VA examination and opinion and a 2014 VA addendum opinion insufficient.  However, the fact that one or more parts of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly when dealing with complex diagnostic and causation issues, if other parts of the medical opinion have actual validity (based on a review of the evidence).  Here, the 2014 VA opinion and the 2016 VHA opinion, viewed collectively, address all pertinent evidence and provide thorough explanations for the conclusions reached.  Furthermore, there is no indication that the objective medical findings made by the 2009 VA examiner during the course of his questioning, testing, and examination of the Veteran were incorrect or insufficient.

Based on the foregoing, the Board finds that no additional development is needed to provide the Veteran with an adequate VA medical examination or opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one).  Similarly, it finds that no additional development is needed to achieve compliance with any other prior remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

As all necessary development has been accomplished, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Erectile Dysfunction

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

At the outset, the Board notes that a current diagnosis of erectile dysfunction has been established.  Specifically, the Veteran's post-service treatment records indicate that he first experienced erectile dysfunction in approximately 2001.  During his September 2009 VA examination, the Veteran reported that the condition began in 2002 and progressed gradually, becoming complete in 2005.

The Board next notes that the Veteran's STRs do not document complaints of or treatment for erectile dysfunction and that the Veteran has not suggested that his erectile dysfunction began in service.  Rather, he has explained that he believes his development of hypertension as early as February 1974, and the medication he has since received to treat that condition, caused or aggravated his later-diagnosed erectile dysfunction.  Following review of the evidence, however, the Board finds that service connection for erectile dysfunction is not warranted.

The Veteran was afforded a VA examination in connection with this claim in September 2009, at which time the examiner confirmed that the Veteran had erectile dysfunction but opined that it was less likely than not related to medications used to treat hypertension.  In support of that opinion, the examiner noted his finding that the Veteran had testicular atrophy, and also noted the "gradual (organic)" onset of the Veteran's erectile dysfunction, his reportedly low libido, his history of polysubstance and drug abuse, his current cigarette smoking, his fasting blood sugar in the diabetic range, and his diagnosis of hepatitis C.  However, the examiner did not explain why those factors were relevant and did not address whether the Veteran's hypertension may have aggravated his erectile dysfunction.

In October 2010, the Veteran sought an evaluation from a private urologist in connection with this claim.  The urologist stated only that the Veteran had several factors "probably relating" to his erectile dysfunction, including hypertension and the medication he took for it, a history of multiple sickle cell crises, and chronic tobacco use.

In January 2014, following the Board's remand of the claim for an addendum opinion addressing whether the Veteran's hypertension had aggravated his erectile dysfunction, a VA physician opined that it was less likely than not that the Veteran's erectile dysfunction was caused by service or was caused or permanently worsened by his hypertension or the medication used to treat it.  He explained that, although the hypertension medication metoprolol was described as potentially causing erectile dysfunction, a variety of other drugs were equally likely to be responsible for that condition, including nicotine.  He also noted that abnormal glucose was likely to be implicated, as were psychological factors, which were the most common etiology of erectile dysfunction.  The physician concluded that erectile dysfunction was multifactorial and could not, without pure speculation, be specifically attributed to hypertension or the medications the Veteran was prescribed.  He ended his opinion by pointing out that the private urologist who discussed the Veteran's erectile dysfunction in 2010 apparently agreed that the condition was multifactorial, based on the factors he had discussed in his statement.

In June 2016, the Board sought a VHA opinion to address the effects of all of the Veteran's hypertension medications on his erectile dysfunction, to more fully address the question of aggravation of his erectile dysfunction by his hypertension or hypertension medications, and to discuss certain findings and studies the Veteran's representative referenced in an April 2016 brief.

The requested VHA opinion was provided by a urologist in August 2016.  The urologist stated that he agreed with the multiple previous assessments that found that the Veteran's erectile dysfunction was multifactorial and that blame could not be apportioned to any one factor without pure speculation.  He explained that the Veteran was obese, an active smoker, suffered from depression, and took daily opiates.  He acknowledged that medications for hypertension could be associated with erectile dysfunction, but stated that concluding that any one of the three medications cited, or all three together, were responsible for the Veteran's erectile dysfunction would not be appropriate.  The urologist ultimately found, based on the foregoing considerations, that he could not conclude that hypertension or medications used to treat it as likely as not explained the Veteran's erectile dysfunction.

Regarding the question of aggravation, the urologist again explained that, "in the setting of multifactorial contributing factors, it is completely impossible to determine the extent to which [the Veteran's] erectile dysfunction has worsened 'beyond normal progression' due to any one medication or combination of medications."  The urologist noted that erectile dysfunction was highly prevalent in older men and that it would not be unusual or atypical for a man with the Veteran's risk factors, in the absence of hypertension or treatments for it, to have severe or complete erectile dysfunction.  He stated that it was of course possible that the three hypertension drugs the Veteran took permanently exacerbated his erectile dysfunction, but explained that there was no way to establish the likelihood that they were a critical factor.  As a result, he again stated that he did not conclude that the medications were as likely as not to have exacerbated the Veteran's erectile dysfunction beyond normal progression.

In short, none of the medical professionals who have reviewed the Veteran's file, including the private urologist sought out by the Veteran, found it at least as likely as not that his hypertension or hypertension medication caused or aggravated his erectile dysfunction.  Instead, those medical professionals cited multiple risk factors documented in the evidence of record, and two of them explained that it was not possible to determine which of those factors were contributing to the Veteran's erectile dysfunction without resorting to speculation.  The Board notes that there is no bar to a medical professional issuing an inconclusive opinion after obtaining and considering all relevant and available information.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) ("[V]alid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition.").  It further notes that if the question of etiology cannot be determined without resorting to speculation it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  Although the Board is free to supplement insufficient medical evidence by seeking additional opinions, it is not free to ignore or disregard sufficient medical evidence or to substitute its own judgment on medical matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  Here, the Board simply cannot conclude, based on the multiple medical opinions of record, that the Veteran's hypertension or hypertension medication at least as likely as not caused or aggravated his erectile dysfunction.

The Board acknowledges that, in addition to medical opinions, the evidence includes the Veteran's and his representative's lay statements, as well as citations to various medical articles and studies.  However, such evidence, viewed in the context of the record as a whole, does not create relative equipoise such that service connection for erectile dysfunction is warranted.

Turning first to the Veteran's and his representative's statements, the Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of symptoms of erectile dysfunction, he is not competent to provide medical opinions regarding the causes or aggravating factors of that condition.  There is also no indication that the Veteran's representative is competent to provide such opinions.  As indicated above, this claim turns on the question of a relationship between the Veteran's erectile dysfunction and his hypertension and/or the medications used to treat that condition-matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative have not been shown to have appropriate medical training and expertise, they are not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, their lay assertions in this regard have no probative value.

The Board next turns to the studies and articles cited by the Veteran's representative.  Although the representative has essentially asserted that those sources serve to establish a causal or aggravating relationship between the Veteran's erectile dysfunction and his hypertension or the medications used to treat it, that evidence, standing alone, does not address the facts that are specific to this case.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Thus, the Board finds the medical opinions of record, viewed collectively, to be of significantly greater probative value than the articles and studies the representative has presented.  More to the point, those articles and studies do not contradict the findings of the medical professionals who have issued opinions in this case.  Most of the sources the representative has cited merely assert that hypertension and/or the medication used to treat it can cause erectile dysfunction, which is not disputed.  The sources do not, however, serve to answer what the medical professionals have identified as the remaining question in this case; namely, which of the Veteran's many risk factors actually caused or aggravated his erectile dysfunction.

The Board also acknowledges the representative's assertion, in a November 2016 brief, that the 2016 VHA opinion was inadequate because the urologist who issued it did not appear to consider "medical treatises which reflect that certain medications, especially beta-blockers (such as Metoprolol and Atenolol), are likely to cause ED."  The representative did not specifically identify the treatises to which he was referring, but he went on to discuss an August 2003 study that he stated "found that approximately 82 percent of men taking Metoprolol suffered from ED, with some improvement once they were switched to an alternative beta-blocker called moxonidine."  As already discussed, such general evidence cannot, on its own, establish causation or aggravation in a particular case.  Mattern, 12 Vet. App. at 228.  Regardless, the Board disagrees with the representative's assertion that the urologist who issued the VHA opinion did not address that evidence, and also disagrees with his general assertion that the rationales the urologist provided were inadequate.  Although the urologist did not explicitly cite medical treatises, he did acknowledge the possibility that hypertension or the medications used to treat it caused the Veteran's erectile dysfunction.  He also specifically noted that metoprolol was more likely to cause erectile dysfunction than lisinopril or amlodipine.  However, the urologist's conclusion that he could not find it at least as likely as not that the Veteran's hypertension or hypertension medications caused or aggravated his erectile dysfunction did not turn on that evidence.  Rather, as he clearly explained following review of the Veteran's claims file, his conclusion turned on the multiple potential causes of erectile dysfunction evidenced in the Veteran's medical records.  See Jones v. Shinseki, 23 Vet. App. at 390; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician was fully informed of the pertinent factual premises, i.e., history, of the case).  Furthermore, there is no indication from the evidence of record, including that submitted by the Veteran's representative, that the urologist's finding that it was impossible to determine the actual cause of the Veteran's erectile dysfunction reflected limitation of knowledge on his part.  Jones, 23 Vet. App. at 390.  Notably, the August 2003 study upon which the Veteran's representative primarily relied in his November 2016 brief tends to support, rather than refute, the urologist's conclusions.  That study, published in the International Journal of Impotence Research and entitled "Effects of moxonidine and metoprolol in penile circulation in hypertensive men with erectile dysfunction: results of a pilot study," found erectile dysfunction in connection with metoprolol treatment in 9 of 11 test subjects.  However, it also discussed bias in many studies of beta-blockers and their effects on penile function due to "heterogeneous groups of patients having organic or psychogenic (or both) predisposing factors in addition to drug-related causes."  It went on to explain that, as a result, it had attempted to minimize "confounding factors" during the current study by investigating "relatively young healthy men having mainly hypertension as a risk factor of vascular disease."  In other words, the study excluded test subjects like the Veteran for the very reason the urologist cited when explaining why he was unable to find that the Veteran's hypertension or hypertension medications at least as likely as not caused or aggravated his erectile dysfunction.

In short, the competent and credible evidence of record does not reflect that the Veteran's erectile dysfunction arose in service or is otherwise related to service, nor does that evidence approach a state of equipoise that enables the Board to find that the Veteran's erectile dysfunction was caused or aggravated by his service-connected hypertension or hypertension medications.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for erectile dysfunction must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for erectile dysfunction is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


